Case SAS ti OOSde SP ocunenLe, CPA OHASAS, Page 2 phtg. PagelD 12.

VERS tt

U.S. District Court
Eastern District of New York (Brooklyn)
CRIMINAL DOCKET FOR CASE #: 1:19-mj-00069-SMG-1

Case title: USA v. Nanda Date Filed: 01/26/2019

 

Assigned to: Magistrate Judge
Steven M. Gold

Defendant (1)

Sanjay Nanda represented by Douglas G. Morris
Federal Defenders of New York, Inc.
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201
718-330-1200
Fax: 718-855-0760
Email: douglas_morris@fd.org
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Public Defender or Community
Defender Appointment

Pending Counts Disposition
None

Highest Offense Level
(Opening)

None

Terminated Counts Disposition

None

Highest Offense Level
(Terminated)

None

Complaints Disposition
18:1343.F

 

Plaintiff

USA represented by Francisco J Navarro
United States Attorney's Office
CASE BAP A OOFE SP BUENA FEA HARAN o ”BIGE PL 4s BAPE 45s

271 Cadman Plaza East

Brooklyn, NY 11201
718-254-6007

Fax: 718-254-6076

Email: francisco.navarro@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Government Attorney

 

Date Filed

#

Page

Docket Text

 

01/26/2019

t—

RULE 5 AFFIDAVIT / REMOVAL TO THE NORTHERN DISTRICT OF
TEXAS by USA as to Sanjay Nanda (Williams, Erica) (Entered: 01/28/2019)

 

01/26/2019

Arrest (Rule 5) of Sanjay Nanda (Williams, Erica) (Entered: 01/28/2019)

 

01/26/2019

Ito

CJA 23 Financial Affidavit by Sanjay Nanda (Williams, Erica) (Entered:
01/28/2019)

 

01/26/2019

Minute Entry for proceedings held before Magistrate Judge Steven M. Gold:
Arraignment as to Sanjay Nanda (1) Count Complaint, Attorney Appointment
Hearing as to Sanjay Nanda, and Initial Appearance in Rule 5(c)(3) Proceedings
as to Sanjay Nanda held on 1/26/2019. AUSA Francisco Navarro present.
Defendant present with Douglas Morris who was appointed for today's
proceeding only. Removal proceeding to the Northern District of Texas held.
Bond set at $350,000, Defendant waived identity hearing. (Williams, Erica)
(Entered: 01/28/2019)

 

01/26/2019

ORDER Setting Conditions of Release as to Sanjay Nanda (1) $350,000 PRB.
Ordered by Magistrate Judge Steven M. Gold on 1/26/2019. (Williams, Erica)
(Entered: 01/28/2019)

 

01/26/2019

Is

REDACTION by Sanjay Nanda to 3 | — Sealed Document CR, Order Setting
Conditions of Release (Williams, Erica) (Entered: 01/28/2019)

 

01/26/2019

 

 

In

 

 

WAIVER of Rule 5(c)(3) Hearing by Sanjay Nanda (Williams, Erica) (Entered:
01/28/2019)

 

 
-19-cr- - iled.01/28/19 Page 3 of 12 PagelD 14
ART TOF SEM ene tal CPU Abed ABS A bere eI Ay

FJN

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK tea
~ oe a
UNITED STATES OF AMERICA
AFFIDAVIT IN SUPPORT OF
- against - REMOVAL TO THE
NORTHERN DISTRICT OF TEXAS
SANJAY NANDA,
(Fed. R. Crim. P. 5)
Defendant. Case No. 19-

a ae ae Se eee xX
EASTERN DISTRICT OF NEW YORK, SS:

JORDAN ANDERSON, being duly sworn, deposes and states that he is a
Special Agent with the Federal Bureau af Investigation (the “FBI”), duly appointed
according to law and acting as such.

On or about January 25, 2019, an arrest warrant was issued by the United
States District Court for the Northern District of Texas commanding the arrest of the
defendant SANJAY NANDA, in connection with a complaint charging the defendant with
knowingly and with the intent to defraud, devising and executing a scheme or artifice to
obtain money by means of false pretenses and representations, in violation of Title 18,

United States Code, Section 1343.
STR OOF ES ee sates a OR tH ava d BBS ge abuse Payoia 2s

The source of your deponent’s information and the grounds for his belief are
as follows:!

Ty On or about January 25, 2019, an arrest warrant was issued by the
United States District Court for the Northern District of Texas commanding the arrest of the
defendant SANJAY NANDA (the “Arrest Warrant’), in connection with a complaint
charging the defendant with knowingly and with the intent to defraud, devising and
executing a scheme or artifice to obtain money by means of false pretenses and
representations, in violation of Title 18, United States Code, Section 1343 (the
“Complaint”). A copy of the Arrest Warrant and Complaint are attached hereto as Exhibit
A.

2. On January 26, 2019, I arrested the defendant SANJAY NANDA,
pursuant to the Arrest Warrant at John F. Kennedy International Airport in Queens, New
York. Upon his arrest, the defendant presented me with three United States passports (two
current passports and one expired passport) and a Texas driver license bearing the name .
SANJAY NANDA. Additionally, the defendant acknowledged that he is SANJAY

NANDA. Based on the foregoing, I believe that the defendant is the individual wanted in

the Northern District of Texas.

 

l Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all of the relevant facts and
circumstances of which I am aware.
Castes ARs GROOST aK nee? BAOE te nledP Rea 2 § B HE é pet Ag mb. qoelp ib°36

WHEREFORE, your deponent respectfully requests that the defendant
SANJAY NANDA be removed to the United States District Court for the Northern District

of Texas so that he may be dealt with according to law.

Lada ANDERSON

Special Agent
Federal Bureau of Investigation

cuentas,
26th dav-of J . 20

/s/ SMG

THE HONORABLE STEVEN M. GOLD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
Case 3:49;¢1-20318-K, Documents Filed. 01/28/19 . Rage.6,9f 12,, Pagel, 17.

MIME-Version:1.0

From:ecf bounces@nyed.uscourts.gov

To:nobody@nyed.uscourts.gov

Bees

—-Case Participants: Francisco J Navarro (francisco.navarroéusdoj.gov), Magistrate Judge
Steven M. Gold (john_farmer@nyed.uscourts.gov, monisola_salaam@nyed.uscourts.gov,
saudia_gillespie@nyed.uscourts.gov)

--Non Case Participants:

--No Notice Sent:

Message-Id:13547235@nyed.uscourts.gov
Subject:Activity in Case 1:19-mj-00069-SMG USA v. Nanda Arrest - Rule 40
Content-Type: text/html
U.S. District Court
Eastern District of New York

Notice of Electronic Filing

The following transaction was entered on 1/28/2019 at 11:58 AM EST and filed on 1/26/2019

Case Name: USA v. Nanda

Case Number: 1:19-mj—00069-SMG
Filer:

Document Number: No document attached
Docket Text:

Arrest (Rule 5) of Sanjay Nanda (Williams, Erica)

1:19—mj—00069-SMG-I1 Notice has been electronically mailed to:
Francisco J Navarro _ francisco.navarro@usdoj.gov

1:19-mj—00069-SMG—1 Notice will not be electronically mailed to:
(Case 3:19-cr-00318-K Document 3 Filed 01/28/19 _ Page. 7 gf 12,,.PagelD 18 ,

MIME-Version:1.0
From:ecf_bounces@nyed.uscourts.gov

To:nobody@nyed.uscourts.gov

Bees

--Case Participants: Douglas G. Morris {douglas_morris@fd.org, edny_ecf@yahoo.com) ,
Francisco J Navarro (francisco.navarro@usdoj.gov), Magistrate Judge Steven M. Gold
(john_farmer@nyed.uscourts.gov, monisola_salaam@nyed.uscourts.gov,
saudia_gillespiewnyed.uscourts.gov)

--Non Case Participants:

--No Notice Sent:

Message—Id:13547350@nyed.uscourts.gov
Subject:Activity in Case 1:19-mj-00069-SMG USA v. Nanda Arraignment
Content-Type: text/html

U.S. District Court

Eastern District of New York

Notice of Electronic Filing

The following transaction was entered on 1/28/2019 at 12:21 PM EST and filed on 1/26/2019

Case Name: USA v. Nanda
Case Number: 1:19-—mj—00069-SMG
Filer:

Document Number: No document attached

Docket Text:
Minute Entry for proceedings held before Magistrate Judge Steven M. Gold: Arraignment as

to Sanjay Nanda (1) Count Complaint, Attorney Appointment Hearing as to Sanjay Nanda,
and Initial Appearance in Rule 5(c)(3) Proceedings as to Sanjay Nanda held on 1/26/2019.
AUSA Francisco Navarro present. Defendant present with Douglas Morris who was
appointed for today's proceeding only. Removal proceeding to the Northern District of Texas
held. Bond set at $350,000. Defendant waived identity hearing. (Williams, Erica)

1:19-mj—00069-SMG—1 Notice has been electronically mailed to:
Douglas G. Morris douglas_morris@fd.org, EDNY_ECF@YAHOO.COM
Francisco J Navarro __ francisco.navarro@usdoj.gov

1:19-mj-00069-SMG—I Notice will not be electronically mailed to:
Casé G58; Rid SepleQQBUReK monument 3, dled. oy 2819 eA Pam ea Pagel 29. ID 17

United States District Court, Eastern District of New Yor

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS OF RELEASE
Vv. AND APPEARANCE BOND Ft

& \ Wy YJ | Nia Y (\ ~Defendait, Case Number: 2 © j

oT RELEASE ORDER
It is hereby ORDERED that the above-named defendant be released subject to the Standard Conditions of Release on the reverse and as follows:
vi

  

Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
Upon Bond exepated by the defendant in the amount of $ , and
secured by [*’] financially responsible sureties listed below and/or [ oo ollateral set forth below.

Additional Conditions of Release

The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
appearance of the defendant and/or the safety of other persons and the community, IT IS FURTHER ORDERED as follows:
[“] 1. The defendant must remaisf in and mh Rv “pian areas without Court permission: [ ] New York City; [ ] Long Island, NY;
[ New York State; [+f New Jersey; and travel to and from this Court and the permitted areas,
{ ] 2. The defendant must avoid all contact with the following persons or entities:

 

 

 

 

{

. The defendant must surrender all passports to Pretrial Services by { 7 nd not obtain other passports or international travel documents,
LJ] & he defendant is placed under the supervision of the Pretrial Services Agency subject to the Special Conditions on the reverse and:
Ra ¢ is subject to ran visits by a Pretrial Services officer at defendant's residence and/or place of work;

aA must report [vf as directed by Pretrial Services or[ Jin person___ times per and/or[ ]by telephone times per .
¢. must undergo [ ] testing, ['] evaluation and/or [ ] treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
d. must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
[
[

[ ] A. The defendant must avoid and not go to any of the following locati
[

]
]
]
] home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
] bome detention: restricted to home at all times, except for attorney visits, court appearances, medical treatment, [ ] religious services,
[ ] employment, [ ] school or training, [ Jother activities approved by Pretrial Services, [ ]
{ ] curfew: restricted to home every day from to , or [ ] as directed by Pretrial Services.

[ ] Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
based upon ability to pay as determined by the Court and the Ty ai ii and/ or from available insurance.

A Other Conditions: ha it un ay, Alt (H- (& fe é L, Ale t+ fity) ite., Tolar

APPEARANCE BOND
I, the undersigned defendant, and cach surety who signs this borid, acknowledge that I have read this Appearance Bond and, and have either read all
the other conditions of release or have had those conditions explained. I further selmowlodge that I and my personal representatives, jointly and
severally, are bound to pay the United States of America the sum of $ <a ‘ and that this obligation is secured with the below
interest in the following property (“Collateral”) which | represent is/are free and clear of liens except as otherwise indicated:

[ ] gash deposited in the Re of the Co t s .
rotates (eciindae arya Ay 4 Wim ehg wapepy Am | FE itt ¥ Act,

[41 also agree to execute a confession of judgment, mortgage or lien in farm red by et Uw. aA Attomey which shall be duly filed with the

proper local and state authorities on or before ~~ S""— au E¢i , Oy a
Each owner of the above Collateral agrees not to sell the property, allow further claims or ehunibeances to be Le against it, or do anything to
reduce its value while this Appearance Bond is in effect. :
Forfeiture of the Bond. This Appearance Bond may be forfeited if the defendant fails to comply with any of the conditions set forth above and on the
reverse, The defendant and any surety who has signed this form also agree that the court may immediately order the amount of the bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement, The court may also order a
judgment of forfeiture re a defendant and against each surety for the entire amount of the bond, including any interest and costs. Date

i... m4 : i _ ,
— Adirom \S bie yay ig feb Biv Cit ee, 7 Tei HAL OHau tA

 

 

 

4

my

 

 

 

 

 

SON fr
festa” Nifisd ey > Suey
Address:
, Surety
Address:
, Surety

I acknowledge’ that I am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on-the front’ ‘and ilies of this form, .

 

é a ~ - Signature of Defendant

 

Release of the Defendant is hereby ordered on ‘ BY VA | t od 20 | l.
SMG :
est ,uski

 

Distribution: Canary- Court Pink - Pretrial Services Goldenrod -Defendant
Casc@A$s tio BeQ Shes \ mhOHEIRS Peale EI n HOES Veter B08 R20 i 18
STANDARD CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the Court, the Pretrial Services office, defense Counsel and the U.S, Attorney in writing before making
any change in address or telephone number.

(4) The defendant must appear in court as required and must surrender for service of any sentence imposed as directed.

(5) The defendant must refrain from use or unlawful possession of a narcotic drug or other controlled substances as defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

(6) Ifthe defendant fails to report as required to the Pretrial Services Agency, defendant may be subject to such random visits at
his/her residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place of employment in
order to secure compliance with the order of release.

(7) The defendant must not possess a firearm, destructive device, or other weapon.

SPECIAL CONDITIONS OF RELEASE FOR TESTING, TREATMENT OR EVALUATION
AND FOR LOCATION MONITORING

1. Ifthe defendant fails to appear for any specified treatment or evaluation, defendant may be subject to such random visits at his/her
residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place of employment in order to
secure compliance with the order of release.

2, The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testing, as determined by Pretrial Services.

3. If defendant is subject to a location restriction program or location monitoring, defendant must:

(a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
providing prior notice to Pretrial Services, except in cases of medical emergencies.

(b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
technology. Unless specifically ordered by the court, Pretrial Services may require use of one of the following or comparable
monitoring technology: Radio Frequency (RF) monitoring; Passive Global Positioning Satellite (GPS) monitoring; Active
Global Positioning Satellite (GPS) monitoring (including “hybrid” (Active/Passive) GPS); Voice Recognition monitoring.

FORFEITURE OF THE BOND

This appearance bond may be forfeited if the defendant does not comply with the conditions of release set forth in this Order Setting
Conditions of Release and Bond. The court may immediately order the amount of the bond and any Collateral surrendered to the
United States if the defendant does not comply with the agreement. At the request of the United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

RELEASE OF THE BOND

This appearance bond may be terminated at any time by the Court. This bond will be satisfied and the security will be released when
either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a sentence.

ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT

Defendant is advised that violating any of the foregoing conditions of release may result in the immediate issuance of a warrant of
arrest, a revocation of the order of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and
could result in imprisonment, a fine, or both.
While on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence defendant may receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with a
witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
if, after release, defendant knowingly fails to appear as the conditions of release require, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant is
convicted of the pending charges. If defendant is convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — defendant will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony — defendant will be fined not more than $250,000 or imprisoned not more than two years, or both:
(4) a misdemeanor — defendant will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence imposed. In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Distribution: Canary-Court Pink- Pretrial Services Goldenrod -Defendant
tet tet ” 5 4

CRRA LER TBL Rs POC rd ATCA BY Bar ote. tds Rove iD 1314
United States District Court, Eastern District of New York

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS OF RELEASE
AND APPEARANCE BOND mr . .

ls NETH) mms, «= Ome Nee 29 yi

RELEASE ORDER
(Vt ORDERED that the above-named defendant be released subject to the Standard Conditions of Release on the reverse and as follows:
C]

 

 

i=

   

 

Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
Upon Bond exepated by the defendant in the amount of $ _.y ,and
secured by financially responsible sureties listed below and/or [ yfCollateral set forth below.

Additional Conditions of Release

The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
appearance of the defendant and/or the safety of other persons and the community, IT IS FURTHER ORDERED as follows:
[] 1, The defendant must remgitf in and may yét Rey areas without Court permission: [ ] New York City; { ] Long Island, NY:
[ New York State; [+ New Jersey; «I | /. and travel to and from this Court and the permitted areas,
[] 2. The defendant must avoid all contact with the following persons or entities:

 

 

 

 

Le The defendant must avoid and not go to any of the following locati 1S; f .
[MJ 4. The defendant must surrender all passports to Pretrial Services by iE t nd not obtain other passports or international travel documents.
Ei a defendant is placed under the supervision of the Pretrial Services Agency subject to the Special Conditions on the reverse and:

[ ¢ is subject to ran visits by a Pretrial Services officer at defendant's residence and/or place of work;

[\” b. must report [fas directed by Pretrial Services or[ ]in person times per and/or[ ]bytelephone times per ‘
[] must undergo [ ] testing, [ ] evaluation and/or [ ] treatment for substance abuse, including alcoholism, as directed by Pretrial Services,
must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.

(]

] home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
] home detention: restricted to home at all times, except for attorney visits, court appearances, medical treatment, [ ] religious services,
{ ]employment, [ ] school or training, { Jother activities approved by Pretrial Services, [ ]
[ ] curfew: restricted to home every day from to , or [ ] as directed by Pretrial Services.
{ ] Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
based upon ability to pay as determined by the Court and the Pretrial Services Agency, and/ or from available insurance.

wis Other Conditions: bs sr i “Ade (He e fe t yee ' a, Adin 4 fey) {ite ai KT eT euee

APPEARANCE BOND

I, the undersigned defendant, and cach surety who signs this borid, acknowledge that I have read this Appearance Bond and, and have either read all
the other conditions of release or have had those conditions explained. I further acknowledge that I and my personal representatives, jointly and

severally, are bound to pay the United States of America the sum of $ Tite and that this obligation is secured with the below
interest in the following property (“Collateral”) which | represent is/are free and clear of liens except as otherwise indicated:

[ ] gash deposited in the Regi of the Court i tte FS j Py

I epemiser located ai ‘sul yA " 4 % tHE pened iby. fis; F- My y te . :

[A‘Talso agree to execute a confession of judgment, mortgage or lien_in fdrm'appreyed by the U.S. Attorney which shall be duly filed with the
proper local and state authorities on or before ~~" to EC ae ait 3

Each owner of the above Collateral agrees not to sell the property, allow further claims or encumbrances to be made against it, or do anything to

reduce its value while this Appearance Bond is in effect. : :

Forfeiture of the Bond. This Appearance Bond may be forfeited if the defendant fails to comply with any of the conditions set forth above and on the

reverse, The defendant and any surety who has signed this form also agree that the court may immediately order the amount of the bond surrendered

to the United States, including any security for the bond, if the defendant fails to comply with the above agreement. The court may also order a

judgment of yh the defendant and against each surety for the entire amount of the bond, including any interest and costs. Date

c.
d.

e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
[

[

 

   

fos, Ry

ee Sd ‘i
fs fu NGA bE’ A {\, + Surety

t :
4 a, uv

Address:

 

Address:
, Surety

Address:
, Surety
I acknowledge ‘that I am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on-the front’and reverse sides of this form. %

 

 

 

“ “Tt a - Signature of Defendant
Release of the Defendant is hereby ordered on 7} i AVIV t ZH 20 ki } .
s/f SMG :
i , us his

 

Distribution: Canary-Court Pink - Pretrial Services Goldenrod -Defendant
CASE ALC PARE ME HMGEL Tan Ue RaAH an SAMage tes REIEIB 26s

STANDARD CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1} The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C, § 14135a,

(3) The defendant must advise the Court, the Pretrial Services office, defense Counsel and the U.S. Attorney in writing before making
any change in address or telephone number.

(4) The defendant must appear in court as required and must surrender for service of any sentence imposed as directed,

(5) The defendant must refrain from use or unlawful possession of a narcotic drug or other controlled substances as defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

(6) Ifthe defendant fails to report as required to the Pretrial Services Agency, defendant may be subject to such random visits at
his/her residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place of employment in
order to secure compliance with the order of release.

(7) The defendant must not possess a firearm, destructive device, or other weapon.

SPECIAL CONDITIONS OF RELEASE FOR TESTING, TREATMENT OR EVALUATION
AND FOR LOCATION MONITORING

1, Ifthe defendant fails to appear for any specified treatment or evaluation, defendant may be subject to such random visits at his/her
residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place of employment in order to
secure compliance with the order of release,

2, The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing. Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testing, as determined by Pretrial Services.

3. Ifdefendant is subject to a location restriction program or location monitoring, defendant must:

(a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
providing prior notice to Pretrial Services, except in cases of medical emergencies.

(b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
technology. Unless specifically ordered by the court, Pretrial Services may require use of one of the following or comparable
monitoring technology: Radio Frequency (RF) monitoring; Passive Global Positioning Satellite (GPS) monitoring; Active
Global Positioning Satellite (GPS) monitoring (including “hybrid” (Active/Passive) GPS); Voice Recognition monitoring,

FORFEITURE OF THE BOND

This appearance bond may be forfeited if the defendant does not comply with the conditions of release set forth in this Order Setting
Conditions of Release and Bond. The court may immediately order the amount of the bond and any Collateral surrendered to the
United States if the defendant does not comply with the agreement. At the request of the United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

RELEASE OF THE BOND

This appearance bond may be terminated at any time by the Court. This bond will be satisfied and the security will be released when
either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a sentence,

ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT

Defendant is advised that violating any of the foregoing conditions of release may result in the immediate issuance of a warrant of
arrest, a revocation of the order of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and
could result in imprisonment, a fine, or both.
While on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence defendant may receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with a
witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
lf, after release, defendant knowingly fails to appear as the conditions of release require, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant is
convicted of the pending charges. If defendant is convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — defendant will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony — defendant will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) a misdemeanor — defendant will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence imposed, In addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

Distribution: Canary-Court Pink- Pretrial Services Goldenrod -Defendant
CESEE ALL APOBLE Hs RS CUMREO Aird BERRI bP 1 SAGE de Plidss BAGEIB. FE

.

ans 466A (Rev. 117) Waiver of Rule 5 & §.) Hearings (Complaint or Indictment)

UNITED STATES DISTRICT CouRT

 

 

for the
United States of America ‘ ).
f VV Dt 5. 3 Case No.
Sp MV THY NV ; : Charen District's Casé No.
is }

WAIVER OF RULE 5& 5.1 HEARINGS

(Complaint or Indictment)
ther court) ju. D. / - Fer

L understand that I have been charged in another district, the (rane of

 

[ Have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of cotinsel if I am unable to retain counsel;

Q) an identity hearing fo detetrnine whether I am,the person | named i in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either; '

(4). a preliminary hearing to determine whether there is probable cause to believe that an offense has been °
committed, to be held within 14 days of my first appearance if | am in custody and 21 boy otherwise, .
unless I have been indicted beforehand. _

~

(5). a hearing on any motion ‘by the government for detention;
(6) request a transfer of the proceedings to this district under Fed, R, Crim. P, 20, to plead guilty.

| agree to waive my right(s) to:

 

wasnieasnaiSarneyyn C1... anidentiny heating and production of the warrant. a = ;
oa a preliminary hearing. sit tattle
5 a detention hearing.

x an identity hearing, produ
or detention hearing to whi
C1 preliminary hearing and/or CI detention h

that court.
I consent to the issuance of an order requiring nay appearance in the prosecuting district whiere the charges are

pending against me.
pate: | AA) 26, 20! : Sage.

Defendant's signature

Ve Oem

< Signature of defendant's attorney

ction of the judgment, warrant, and warrant application, and any prefininry

ch I may be entitled in this district. I request that my’
earing be held in the prosecuting district ata time set by

Donte + tS es Mok ALS

Printed name of defendant's attorney
